Exhibit 10.20

 

NOTICE OF GRANT OF STOCK OPTIONS AND GRANT AGREEMENT

1994 NON-EMPLOYEE DIRECTORS’ STOCK OPTION PLAN

 

Optionee:                                                                  

 

RF Monolithics, Inc. (the “Company”) has granted you an option to purchase
shares of the common stock of the Company (“Common Stock”) under the 1994
Non-Employee Directors’ Stock Option Plan (the “Plan”). This option is not
intended to qualify as and will not be treated as an “incentive stock option”
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”).

 

The details of your option are as follows:

 

1. Total Number of Shares Subject to this Option. The total number of shares of
Common Stock subject to this option is                                         
        .

 

2. Vesting. The date that vesting begins on this option is
                            . One-forty-eighth (1/48) of the shares will vest on
                     and one-forty-eighth (1/48) of the shares will then vest
each month until either (i) you cease to provide services for the Company for
any reason or (ii) this option becomes fully vested. This option may be
exercised only with respect to those shares which are vested.

 

3. Exercise Price and Method of Payment.

 

(a) Exercise Price. The exercise price of this option is                     
($) per share, which is not less than the fair market value of the Common Stock
on the date this option was granted to you.

 

(b) Method of Payment. Payment of the exercise price per share is due in full
upon exercise of all or any part of this option. You may make payment of the
exercise price in cash, or by check, by certain previously owned shares of the
Company’s common stock as specified in the Plan, or by a program developed under
Regulation T as established by the Company, at the time of exercise.

 

4. Whole Shares. You may exercise this option only for whole shares and the
Company shall be under no obligation to issue any fractional shares of Common
Stock to you.

 

5. Securities Law Compliance. Notwithstanding anything to the contrary contained
in this option, this option may not be exercised unless the shares issuable upon
exercise of this option are then registered under the Securities Act of 1933, as
amended (the “Act”) or, if the shares are not registered at that time, the
Company has determined that the exercise and issuance would be exempt from the
registration requirements of the Act.

 

1.



--------------------------------------------------------------------------------

6. Term of Option. The term of this option begins on the date you were granted
this option and, unless it ends sooner for the reason described below,
terminates on January 2, 2011 (the “Expiration Date”) (which date shall be no
more than ten (10) years from the date this option was granted). You may not,
under any circumstances, exercise this option on or after the Expiration Date.

 

This option will also terminate prior to the end of its term if your service as
an employee or consultant with the Company or an affiliate is terminated for any
reason or for no reason. Your option will then terminate six (6) months after
the date on which you are no longer providing services to the Company or an
affiliate unless one of the following circumstances exists:

 

(a) Your termination of service is due to your permanent and total disability
(within the meaning of Section 422(c)(6) of the Code). This option will then
terminate on the earlier of the Expiration Date or six (6) months following the
termination of your service.

 

(b) Your termination of service is due to your death. This option will then
terminate on the earlier of the Expiration Date or six (6) months after your
death.

 

Only the shares which are vested on the date of your termination of service may
be exercised following the termination of your service.

 

7. Exercise of Option.

 

(a) You may exercise this option to the extent specified above by delivering the
Notice of Exercise attached to this option as an exhibit together with the
exercise price to the Secretary of the Company, or another person designated by
the Company, during regular business hours, together with any additional
documents required in the Notice of Exercise.

 

(b) By exercising this option you agree that in connection with the first
underwritten registration of the offering of any securities of the Company under
the Act, the Company (or a representative of the underwriters) may require that
you not sell or otherwise transfer or dispose of any shares of Common Stock or
other securities of the Company during a period not to exceed one hundred eighty
(180) days following the effective date (the “Effective Date”) of the
registration statement of the Company filed under the Act. For purposes of this
restriction you will be considered to own securities which (i) you own directly
or indirectly, including securities held for your benefit by nominees,
custodians, brokers or pledgees; (ii) you may acquire within sixty (60) days of
the Effective Date; (iii) are owned directly or indirectly, by or for your
brothers or sisters (whether by whole or half blood), spouse, ancestors and
lineal descendants; or (iv) are owned, directly or indirectly, by or for a
corporation, partnership, estate or trust of which you are a shareholder,
partner or beneficiary, but only to the extent of your proportionate interest in
the corporation, partnership, estate or trust as a shareholder, partner or
beneficiary. You further agree that the Company may impose stop-transfer
instructions on the securities subject to these restrictions until the end of
the period.

 

2.



--------------------------------------------------------------------------------

8. Option Not Transferable. This option may not be transferred, except by will
or by the laws of descent and distribution or pursuant to a qualified domestic
relations order as defined in the Plan, and may be exercised during your life
only by you.

 

9. Notices. Any notices provided for in this option or the Plan will be given in
writing and will be considered to have been given upon receipt or, in the case
of notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the address specified
below or at such other address as you later designate in writing to the Company.

 

10. Governing Plan Document. This option is subject to all the provisions of the
Plan, which is attached as an exhibit to this option. All provisions of the Plan
are hereby made a part of this option. This option is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be set forth and adopted under the Plan. In the event of any conflict between
the provisions of this option and those of the Plan, the provisions of the Plan
shall control.

 

Dated the          day of                     .

 

Very truly yours,

RF MONOLITHICS, INC. By:         Duly authorized on behalf
of the Board of Directors

Printed Name:

   

Title:

   

 

ATTACHMENTS:

 

1994 Non-Employee Directors’ Stock Option Plan

 

3.



--------------------------------------------------------------------------------

(a) I acknowledge that I have received the foregoing option and the attachments
referenced in it and I understand that all rights and liabilities with respect
to this option are set forth in the option and the Plan; and

 

(b) I acknowledge that as of the date of grant of this option, this option and
its exhibits set forth the entire understanding between myself and the Company
and its affiliates regarding the acquisition of stock in the Company and
supersedes all prior oral and written agreements on that subject with the
exception of (i) the options previously granted and delivered to me under the
Plan, and (ii) the following agreements only:

 

NONE  

________________

   

(Initial)

OTHER                

 

OPTIONEE:    

Signature:

   

Address:

               

 

4.